DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-08-08 (herein referred to as the Reply) where claim(s) 1-4, 6-20, 22-30, 33-34 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

35 USC §112(f) - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f). Such claim(s) and corresponding limitation(s) is/are: 

Claim(s) 15
		means language: means for
		non-structural language:  transmitting a first transmission scheduled...

		means language: means for
		non-structural language:  receiving the grant from the...

		means language: means for
		non-structural language:  transmitting at least one or...


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 13, 29
The claim(s) recite variants of:
the adaptive grant information include at least one of 
a transmit power, 
starting time position, 
time duration, and 
However the independent claims were amended to include:
the grant comprising grant information on 
transmitting power, 
a starting time position, 
a time duration, and 
on a second frequency region for uplink transmissions different from the first frequency region; and
The lists in both the independent claims and dependent claims identify similarly worded items. Consequently, it is unclear whether the items in the dependent claims are referring back to their counterparts in the independent claims OR are attempting to introduce a new distinct element different from those recited in the independent claims. For example, it is unclear if the “a transmit power” of claim 13 is the same as the “transmitting power” of claim 1. If not, then claim 13 in conjunction with claim 1 would require that the grant comprise two different, distinct pieces of transmission power information - “a transmit power” and “transmitting power.” In another example, it is unclear if the “adaptive grant information” of claim 13 is the same the “grant information” of claim 1; if these are distinct elements, then claim 13 effectively requires that the grant comprise: “grant information” and “adaptive grant information” which would be interpreted as two, distinct pieces of information.
Claim(s) 33, 34
The independent claim(s) recite variants of:
in response to receiving the grant: transmitting a retransmission in the second frequency region based on the grant
The dependent claims require:
further comprising transmitting, in alternative to the retransmission, a subsequent transmission in the second frequency region based on the grant.

Due to the phrasing “in alternative to the retransmission” it is unclear as to how the retransmission is alternative with respect to subsequent transmission. 
Does this mean that the transmitting of the retransmission in the independent claim does not actually occur but rather it is the subsequent transmission? If so, this is problematic in that the independent claims explicitly state the transmitting of the retransmissions occurs. In this interpretation, the dependent claims are contradictory by effectively requiring that “the transmitting of the retransmission does not occur” since “alternative” cannot mean both occurring. 
Or does this mean that there is another retransmission (i.e., a copy of or another iteration of a retransmission) that is replaced by the subsequent transmission such that the claims effectively require:
Transmitting the retransmission (as required by the independent claim)
Attempting to transmit another retransmission.
But instead of transmitting the “another” retransmission, (alternatively) transmit the subsequent retransmission.
In this interpretation the grant is used as a basis for at least two transmissions: a retransmission and a subsequent transmission (which replaced a second retransmission).

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of YANG_615 (US20150180615), and further view of Sorrentino_934 (US20150341934)
Claim(s) 17, 1, 16, 15
Oteri_687 teaches
a transceiver; 	a memory configured to store data; and  one or more processors communicatively coupled with the transceiver and the memory, the one or more processors and the memory being configured to: The embodiments of Oteri_687 can carried out by a user equipment including means, transceiver, memory and processors to carry our disclosed embodiments <FIGs. 1; para. 0011-0013, 0017, 0025-0027>
	transmit a first transmission scheduled in a first frequency region to a network entity,  UE sends, to a BTS, uplink messages in at least two possible frequency bands <FIG(s). 1, 4; para. 0038-00441>.
	wherein the first transmission occurs prior to a reception of a grant from the network entity; The original transmission occurs prior to receiving a HARQ (feedback), from the BTS, on a physical hybrid indicator Channel (PHICH). The PHICH is a Channel that communicates data in the downlink.  As discussed herein, the disclosed HARQ functions and acts in a similar manner as the claimed grant <FIG(s). 3, 4; para. 0028-0029, 0034, 0038; Abstract>.
	receive the grant from the network entity in response to transmitting the first transmission,  the grant comprising grant information on  
on a second frequency region for uplink transmissions different from the first frequency region; and UE receives, from the BTS, feedback including a Hybrid Automatic Repeat Request (HARQ) signal after the UE performed an original transmission to the BTS and therefore the receipt of the HARQ can be considered to be in response to the original TX. The HARQ request prompts the UE to re-transmits the prior transmission (e.g., after 4 subframes). Furthermore, the HARQ signal can include a resource location, such as a frequency band to use for the granted transmissions. Accordingly, the HARQ signal functions and performs in an equivalent manner as the claimed "grant" and the resource location for HARQ is different from the frequency resources of the original transmission <FIG(s). 3; para. 0034-0039, 0080-0082>.
in response to receiving the grant: transmit a retransmission in the second frequency region based on the grant. Upon, receiving the HARQ from the BTS, the UE performs retransmission in a different frequency band than a previous, original uplink transmission <FIG(s). 4, 4A, 4B; para. 0038-0039, 0041; Abstract>.
Oteri_687 does not explicitly teach
the grant comprising grant information on 
transmitting power,
a starting time position,
a time duration, and 
However in a similar endeavor, YANG_615 teaches
the grant comprising grant information on 
a transmit power,  tx power (para. 0055)
time duration, and  transmission time slot (para. 0055)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 with the embodiment(s) disclosed by Yang_615. One of ordinary skill in the art would have been motivated to make this modification in order to provide power management techniques, particularly in HARQ retransmission. See YANG_615 at para 0002-0005.
However in a similar endeavor, Sorrentino_934 teaches
the grant comprising grant information on 
a starting time position, scheduling grant message may include starting time of the shortened communication time interval  <para. 0143-0144>.
a time duration, and  scheduling grant message may include starting time of the shortened communication time interval <para. 0143-0144>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687 and YANG_615 with the embodiment(s) disclosed by Sorrentino_934. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the utilization of the available radio resources, particularly in cases where a misalignment in timing references off devices to which resources are to be allocated <para. 0002-0007>.
Claim(s) 6, 22
Oteri_687 teaches
wherein the second frequency region corresponds to a reserved frequency region or a non-reserved frequency region. Scheduling of retransmission bands are considered reserved since they dynamically scheduled (FIGs. 3, 4A-4B; para. 0034-0038, 0080). In another interpretation: Embodiments are applicable to EUTRA, IEEE 802.16 protocols, which include the use of licensed bands in accordance with the protocol. Accordingly a licensed band is considered reserved (para 0028).


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of YANG_615 (US20150180615), in view of Sorrentino_934 (US20150341934), in view of Golitschek_831 (US20120147831), and further view of Marinier_406 (US20140321406)
Claim(s) 2, 18
Oteri_687 does not explicitly teach
wherein the grant further includes an indication that the retransmission is based on a dedicated resource assignment; and
	wherein the one or more processors are configured to transmit the retransmission as a continuous transmission in the second frequency region until an acknowledgement (ACK) signal is received from the network entity indicating a termination of the continuous transmission.
However in a similar endeavor, Golitschek_831 teaches
wherein the grant further includes an indication that the retransmission is based on a dedicated resource assignment; and [Retransmission indicator based on dedicated control information <para. 0045-0051, 0129>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615 and Sorrentino_934 with the embodiment(s) disclosed by Golitschek_831. One of ordinary skill in the art would have been motivated to make this modification in order to provide an efficient technique of managing uplink resources, particularly in Channel feedback techniques. See Golitschek_831 at para 0015, 0028
However in a similar endeavor, Marinier_406 teaches
	wherein the one or more processors are configured to transmit the retransmission as a continuous transmission in the second frequency region until an acknowledgement (ACK) signal is received from the network entity indicating a termination of the continuous transmission . [Retransmission occurs until HARQ ACK <para. 0268>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615, Sorrentino_934 and Golitschek_831 with the embodiment(s) disclosed by Marinier_406. One of ordinary skill in the art would have been motivated to make this modification in order to implement multiple access schemes such as CoMP and/or control interference in a wireless system. See Marinier_406 at para. 0002.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of YANG_615 (US20150180615), in view of Sorrentino_934 (US20150341934), in view of Golitschek_831 (US20120147831), in view of Marinier_406 (US20140321406), and further view of Wu_752 (US20170237528)
Claim(s) 3, 19
Oteri_687 does not explicitly teach
wherein the one or more processors configured to transmit the retransmission as the continuous transmission are further configured to transmit the retransmission irrespective of receiving a retransmission request.
However in a similar endeavor, WU_528 teaches
wherein the one or more processors configured to transmit the one or both of the retransmission or the subsequent transmission as the continuous transmission are further configured to transmit the one or both of the retransmission or the subsequent transmission irrespective of receiving a retransmission request. [Retransmission are mandatory regardless of ACK/NACK feedback <para. 0005, 0030, 0050>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by YANG_615, Sorrentino_934, Golitschek_831 and Marinier_406 with the embodiment(s) disclosed by WU_528. One of ordinary skill in the art would have been motivated to make this modification in order to implement improved repeat request techniques, such as HARQ techniques. See WU_528 at para 0003.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of YANG_615 (US20150180615), in view of Sorrentino_934 (US20150341934), in view of Golitschek_831 (US20120147831), in view of Marinier_406 (US20140321406), and further view of Hu_409 (US20110026409)
Claim(s) 4, 20
Oteri_687 does not explicitly teach
wherein the one or more processors configured to transmit the retransmission as the continuous transmission are further configured to increase a transmit power level during the continuous transmission.
However in a similar endeavor, Hu_409 teaches
wherein the one or more processors configured to transmit the retransmission as the continuous transmission are further configured to increase a transmit power level during the continuous transmission. Increasing retransmission power for transmission <para. 0019-0029, 0050-0064 0184; Claim 7 >
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615, Sorrentino_934, Golitschek_831 and Marinier_406 with the embodiment(s) disclosed by Hu_409. One of ordinary skill in the art would have been motivated to make this modification in order to reduce user collision in the relaying network and the number of unnecessary retransmission for the random access. See Hu_409 at para 0003.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of YANG_615 (US20150180615), in view of Sorrentino_934 (US20150341934), and further view of LEE_825 (US20180124825)
Claim(s) 7, 23
Oteri_687 does not explicitly teach
wherein the one or more processors configured to transmit the retransmission in the second frequency region are further configured to transmit the retransmission in the second frequency region until a control timer expires.
However in a similar endeavor, LEE_825 teaches
wherein the one or more processors configured to transmit the retransmission in the second frequency region are further configured to transmit the retransmission in the second frequency region until a control timer expires. UE waits for timer to expire before performing a re-transmission <para. 0099>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615 and Sorrentino_934 with the embodiment(s) disclosed by LEE_825. One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved random access procedure. See para. 0006-0009.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of YANG_615 (US20150180615), in view of Sorrentino_934 (US20150341934), in view of Takano_927 (US20120176927), and further view of Hakola_924 (US20130273924)
Claim(s) 8, 24
Oteri_687 teaches 
a region that is a reserved FDM region Embodiments, including transmissions, are applicable to FDMA. The original transmission occurs prior to receiving a HARQ (feedback) from the BTS. <FIG(s). 4; para. 0028-0029, 0038; Abstract>.
Oteri_687 does not explicitly teach
wherein the one or more processors configured to transmit the first transmission to the network entity using the first frequency region are further configured to:
	reserve a region of an uplink channel; and
transmit a service request in the region of the uplink channel to the network entity.
However in a similar endeavor, Takano_927 teaches
wherein the one or more processors configured to transmit the first transmission to the network entity using the first frequency region are further configured to: 
	reserve a region of an uplink channel; and uplink common scheduling region is reserved (para. 0003, 0121)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615 and Sorrentino_934 with the embodiment(s) disclosed by Takano_927. One of ordinary skill in the art would have been motivated to make this modification in order to provide inter-cell interference coordination. See Takano_927 at para 0020-0021.
However in a similar endeavor, Hakola_924 teaches
wherein the one or more processors configured to transmit the first transmission to the network entity using the first frequency region are further configured to: 
	reserve a region of an uplink channel; and uplink common scheduling region is reserved (para. 0003, 0121)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615 and Sorrentino_934 with the embodiment(s) disclosed by Hakola_924. One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference among discovery communications and normal communications. See HAKOLA_924 at para 0032.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of YANG_615 (US20150180615), in view of Sorrentino_934 (US20150341934), and further view of Cho_089 (US20110206089)
Claim(s) 9, 25
Oteri_687 does not explicitly teach
wherein the one or more processors configured to transmit the first transmission to the network entity using the first frequency region are further configured to:
	receive a physical uplink shared channel (PUSCH) assignment from the network entity, the PUSCH assignment including a demodulation reference signal (DMRS) sequence; and
transmit an orthogonal DMRS to the network entity based on the DMRS sequence.
However in a similar endeavor, Cho_089 teaches
wherein the one or more processors configured to transmit the first transmission to the network entity using the first frequency region are further configured to: 
	receive a physical uplink shared channel (PUSCH) assignment from the network entity, the PUSCH assignment including a demodulation reference signal (DMRS) sequence; and PUSH transmission from nodeB to UE includes DMRS sequence (FIGs. 1; para. 0009, 0012, 0020, 0060)
transmit an orthogonal DMRS to the network entity based on the DMRS sequence. orthogonal DRM multiplexing based on sequences (para. 0012, 0020, 0046, 0060)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615 and Sorrentino_934 with the embodiment(s) disclosed by Cho_089. One of ordinary skill in the art would have been motivated to make this modification in order to optimize DRMS multiplexing among new and legacy devices and/or enable sequence hopping techniques in a cell. See CHO_089 at para 0023-0025.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of YANG_615 (US20150180615), in view of Sorrentino_934 (US20150341934), and further view of Agiwal_101 (US6230101)
Claim(s) 10, 26
Oteri_687 does not explicitly teach
wherein the one or more processors are configured to:
perform a random access procedure to connect with the network entity; and
transition to a Ultra-Reliable Low-Latency Communication (URLLC) mode in response to connecting with the network entity.
However in a similar endeavor, Agiwal_101 teaches
wherein the one or more processors are configured to: 
perform a random access procedure to connect with the network entity; and transition to a Ultra-Reliable Low-Latency Communication (URLLC) mode in response to connecting with the network entity. UE performs PRACH procedure for, e.g. URLL, services <para. 0055-0057>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615 and Sorrentino_934 with the embodiment(s) disclosed by Agiwal_101. One of ordinary skill in the art would have been motivated to make this modification in order to provide an enhanced method of signaling system information. See AGIWAL_500 at para 0014-0015.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of YANG_615 (US20150180615), in view of Sorrentino_934 (US20150341934), and further view of You_994 (US20170230994)
Claim(s) 11, 27
Oteri_687 does not explicitly teach
wherein the first transmission includes a bundle size of 2 to 4 symbols in length.
However in a similar endeavor, You_994 teaches
wherein the first transmission includes a bundle size of 2 to 4 symbols in length. TTI can consist of 2, 3 or 4 symbols (para. 0177-0178)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615 and Sorrentino_934 with the embodiment(s) disclosed by You_994. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently receive/transmit uplink/downlink data and/or uplink/downlink control information using limited radio resources. See YOU_994 at para 0006-0009.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of YANG_615 (US20150180615), in view of Sorrentino_934 (US20150341934), and further view of Hwang_802 (US20180145802)
Claim(s) 12, 28
Oteri_687 does not explicitly teach
wherein the grant includes a fixed timing indication that corresponds to a number of symbols to wait before transmitting the retransmission.
However in a similar endeavor, Hwang_802 teaches
wherein the grant includes a fixed timing indication that corresponds to a number of symbols to wait before transmitting the retransmission. Base station transmits backoff time control information to devices, e.g. system information. Backoff can be used to control retransmissions. Backoff duration corresponds to at least one symbols as the embodiments are applicable to OFDMA (FIGs.; para. 0053, 0060, 0135, 0143-0144)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615 and Sorrentino_934 with the embodiment(s) disclosed by Hwang_802. One of ordinary skill in the art would have been motivated to make this modification in order to reduce bandwidth and costs in wireless networks and/or provide support for legacy terminals. See HWANG_802 at para 0004-0007.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oteri_687 (US20100128687) in view of YANG_615 (US20150180615), in view of Sorrentino_934 (US20150341934), in view of XIONG_950 (US20180152950), and further view of Wang_179 (US20110305179)
Claim(s) 14, 30
Oteri_687 does not explicitly teach
wherein the first transmission includes 
a service request and 
a demodulation reference signal (DMRS), and 
	wherein the one or more processors configured to transmit the first transmission to the network entity in the first frequency region are further configured to:
	transmit the service request to the network entity in the first frequency region; and
	transmit the DMRS on a physical uplink shared channel (PUSCH to the network entity in a separate frequency region, 
the separate frequency region differing from the first frequency region.
However in a similar endeavor, Xiong_950 teaches
wherein the first transmission includes a service request and a demodulation reference signal (DMRS), and  Transmission includes DM-RS sequence and scheduling request <para. 0193>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615 and Sorrentino_934 with the embodiment(s) disclosed by XIONG_950. One of ordinary skill in the art would have been motivated to make this modification in order to address delays in scheduling requests. See XIONG_950 at para 0004.
However in a similar endeavor, Wang_179 teaches
	wherein the one or more processors configured to transmit the first transmission to the network entity in the first frequency region are further configured to: 
	transmit the service request to the network entity in the first frequency region; and transmit the DMRS on a physical uplink shared channel (PUSCH to the network entity in a separate frequency region, the separate frequency region differing from the first frequency region. DMRS is transmitted in PUSCH, and schedule request is transmitted in PUCCH, where PUSCH and PUCCH are considered different regions (FIG. 5; para. 0049)
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Oteri_687, YANG_615, Sorrentino_934 and XIONG_950 with the embodiment(s) disclosed by Wang_179. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently support P2P communication between UEs. See Wang_179 at para 0005-0006.

Relevant Cited References
US20080031222 teaches “the grant message comprises at least one of the group consisting of: transmission start time, transmission end time, transmission time period, transmission power, a quantity of redundancy bits to transmit, code rate, expected channel to interference ratio, receive margin, and a pilot signal.”
US20160330761 teaches “transmitting a scheduling grant includes an associated regular start time of said communication”

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415